                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   8:08CR41
       vs.
                                                                    ORDER
JANET CHANEY- HULL

                      Defendant.


       IT IS ORDERED that the Government’s Motion, (Filing No. 51), is granted as follows:

       The Clerk of the District Court shall unseal the following documents: (1) the Motion to

Seal (Filing No. 42); (2) the Memorandum of Law in Support of the Motion to Seal (Filing No.

43); (3) the Order granting the Motion to Seal (Filing No. 45); (4) the Government’s Ex-Parte

Application for Writ of Garnishment regarding Elkhorn Valley Bank (Filing No.46); (5) the Order

to Issue Writ of Garnishment (Filing No.47); (6) the Writ of Garnishment (Filing No.48); (7) the

Clerk’s Notice of Post-Judgment Garnishment (Filing No.49); the Notice of Service to Garnishee

(Filing No.50), and Answer of Garnishee Elkhorn Valley Bank (Filing No. 52).

       DATED: August 5, 2019.


                                                   BY THE COURT:

                                                   _____________________________
                                                   United States Magistrate Judge
